DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 8,769,541. Although the claims at issue are not identical, they are not patentably distinct from each other because both methods comprise substantially the same elements. For example, function performed by Claim 30 by the steps of the instant application are the same and obvious as the steps of the claim 1 of the Patent No. 8,769,541. 
The difference in the independent claim 1 of the patent includes limitation of “responsive to space being available in a queue, placing the request in the queue” having more details which further narrows the claim of the patent. It would have been obvious to a person of ordinary skill of the art at the time of invention to read the broader limitations of the instant application from the narrower limitation of the patent as the patent anticipates the broader limitation of the instant application.
Claims 8 and 15 have similar limitations as of claim 1. Therefore, they are rejected under the same rationale as of claim 1 above.

Claims 1, 8, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1+2 of U.S. Patent No. US 9,774,511. Although the claims at issue are not identical, they are not patentably distinct from each other because both methods comprise substantially the same elements. For example, function performed by Claim 30 by the steps of the instant application are the same and obvious as the steps of the claim 1+2 of the Patent No. 9,774,511. 
The difference in the independent claim 1 of the patent includes limitation of “incrementing a rejection counter stored in the local storage of the first web server, receiving the request at the secondary port of the first web server of a pool of web servers, the request sent to the secondary port of the first web server by a load balancer in response to determining that the request has been rejected more than a threshold number of times from various web servers in the pool of web servers, responsive to receiving the request at the secondary port and the first request queue being full: placing the request in a secondary queue of the first web server, and
perform at least one of: (i) processing the secondary queue ahead of the first request queue, (ii) placing the secondary queue ahead of the first request queue, and (iii) responsive to a space opening in the first request queue, placing the request from the secondary queue in the first request queue” having more details which further narrows the claim of the patent. It would have been obvious to a person of ordinary skill of the art at the time of invention to read the broader limitations of the instant application from the narrower limitation of the patent as the patent anticipates the broader limitation of the instant application.
Claims 8 and 15 have similar limitations as of claim 1. Therefore, they are rejected under the same rationale as of claim 1 above.

Claims 1, 8, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1+2+5+6 of U.S. Patent No. US 10,608,906. Although the claims at issue are not identical, they are not patentably distinct from each other because both methods comprise substantially the same elements. For example, function performed by Claim 30 by the steps of the instant application are the same and obvious as the steps of the claim 1+2+5+6 of the Patent No. 10,608,906 
The difference in the independent claim 1 of the patent includes limitation of “receiving the request at the secondary port of the first web server of the pool of web servers, the request sent to the secondary port of the first web server by a load balancer in response to determining that the request has been rejected more than a threshold number of times from various web servers in the pool of web servers; responsive to receiving the request at the secondary port and the first request queue being full: placing the request in a secondary queue of the first web server, and perform at least one of: (i) processing the secondary queue ahead of the first request queue, (ii) placing the secondary queue ahead of the first request queue, and (iii) responsive to a space opening in the first request queue, placing the request from the secondary queue in the first request queue.” having more details which further narrows the claim of the patent. It would have been obvious to a person of ordinary skill of the art at the time of invention to read the broader limitations of the instant application from the narrower limitation of the patent as the patent anticipates the broader limitation of the instant application.
Claims 8 and 15 have similar limitations as of claim 1. Therefore, they are rejected under the same rationale as of claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4, 8, 9, 11, 15, 16, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rao (US Patent Application Publication US 2004/0177353 A1) in view of Matthews et al (US Patent Application Publication US 2004/0044846 A1) in further view of Landherr et al (US Patent No. US 6,880,156 A1).

Rao and Matthews were cited in IDS filed on 03/10/2020.

Regarding claim 1 Rao teaches the invention substantially as claimed including a method comprising: 
receiving, at a web server of a pool of web servers, a request from a client via a load balancer (Fig. 2, items 207, 227, 229, and 233; ¶ [0066] lines 5-8;  ¶ [0073] lines 1-5; a mobile handset 207, coupled to one of a plurality of device servers via a scheduler and load balancer 227 that monitors and evaluate each of the incoming access request from a client), the web server having a capacity (¶ [0069] lines 6-8; the scheduler and load balancer 227 is adapted to monitor the load (e.g., service volume) on the device servers (229, 233) and determine if any of the device servers are available for fulfilling a current request for service); 
responsive to the queue being full, sending, by the web server, a rejection notification to the load balancer (¶ [0069] lines 1-8, the scheduler and load balancer monitor  to allow the load balancer to quickly send the rejected request to another web server in the pool (Fig. 2, item 127; Fig. 2, item 227; ¶ [0065] lines 1-4; adaptive access control (i.e., scheduler and load balancer) may also provide forwarding of queued requests to an available one of the plurality of device servers); 
self-monitoring, by the web server, a rejection rate for requests to the web server (¶ [0069] lines 6-8; the scheduler and load balancer 227 is adapted to monitor the load (e.g., service volume) on the device servers (229,233)); and
a rejection rate (¶ [0069] lines 1-8; the scheduler and load balancer 227 may gracefully manage denial of service for incoming requests that cannot be fulfilled, served, or processed immediately by the plurality of device servers (i.e., rejected requests)).

Rao does not expressly disclose the web server comprising one or more processors configured to concurrently execute one or more processes, wherein the capacity is a number of processes that are available to process requests from a queue;
responsive to the rejection rate exceeding an upper threshold, increasing, by the web server, the capacity of the web server by increasing a number of processes that are able to process requests; and 
responsive to the rejection rate being lower than a lower threshold, decreasing, by the web server, the capacity by ending one of the plurality of processes executing on the web server.

responsive to the rejection rate exceeding an upper threshold (Fig. 2, steps 204 and 205; ¶ [0037] lines 3-6; the QFULL rate is then compared to a threshold (205) and determines if the QFULL exceeds a threshold),
responsive to the rejection rate being lower than a lower threshold (Fig. 2, steps 204, 205, 206, and 208; ¶ [0038] lines 1-3; determines if the timeout rate (i.e., opposite to QFULL events) exceeds the acceptable threshold).

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teaching of Matthew with the teaching of Rao to determine a rejection rate, determine if the rate exceeds above or below predetermined thresholds, and return a message indicating that the queue in the server is at its maximum capacity. The modification would have been obvious because by determining if a rejection rate exceeds a predetermined limit, corrective actions could be taken in order to provide faster response times for user service requests [Matthews Background].

Rao and Matthews do not specifically disclose the web server comprising one or more processors configured to concurrently execute one or more processes, wherein the capacity is a number of processes that are available to process requests from a queue;
responsive to the rejection rate exceeding an upper threshold, increasing, by the web server, the capacity of the web server by increasing a number of processes that are able to process requests; and 
responsive to the rejection rate being lower than a lower threshold, decreasing, by the web server, the capacity by ending one of the plurality of processes executing on the web server.

However, Landherr teaches the web server comprising one or more processors configured to concurrently execute one or more processes, wherein the capacity is a number of processes that are available to process requests from a queue (Col. 4, lines 39-41: The first column represents the current capacity level, normalized to one. Col. 4, lines 49-55: server application (i.e., processes) CPU utilization; Landherr reasonably teaches server 230 having server application processes running on CPU as it determines CPU utilization percentages);
responsive to the rejection rate exceeding an upper threshold, increasing, by the web server, the capacity of the web server by increasing a number of processes that are able to process requests (Col. 2, lines 23-31: In another respect, the invention is a method of adapting the number of server applications within a logical server. The method measures a load on the server, detects when the load exceeds a threshold and, in response thereto, activates an additional server application on the server; Col. 3 line 49 through Col. 4, line 28: FIG. 3 is a block diagram of the system allocator 205 in greater detail. The system allocator 205 comprises an activation threshold comparator 310, a deactivation threshold comparator 320, an optional remote communicator 330 and a control module 340. Load data from a load detector in the load balancer 120 is input to both the activation threshold comparator 310 and the deactivation threshold comparator 320. If the load is greater than (or possibly equal to) an activation threshold, then the activation threshold comparator 310 asserts an activate signal… Both the activate signal and the e.g., rejection/acceptance rate). Periodically, the load detector sends the average number of connections per second received (R) over that period in seconds (P) to the activation and deactivation threshold comparators 310 and 320. The activation threshold comparator 310 asserts the activate signal when a condition in any row of the following table is true, where R is a current measurement of connections per second from the load detector; C is the maximum connections per second each server application can handle; M is the current number of server applications on-line; and r is the connections per second measurement from some time in the past (e.g., 10 minutes ago)); and 
responsive to the rejection rate being lower than a lower threshold, decreasing, by the web server, the capacity by ending one of the plurality of processes executing on the web server (Col. 2, lines 23-31: the method also detects when the load is less than a deactivation threshold, and in response thereto, deactivates the additional server application; Col. 3 line 49 through Col. 4, line 28: FIG. 3 is a block diagram of the system allocator 205 in greater detail. The system allocator 205 comprises an activation threshold comparator 310, a deactivation e.g., rejection/acceptance rate). Periodically, the load detector sends the average number of connections per second received (R) over that period in seconds (P) to the activation and deactivation threshold comparators 310 and 320. The activation threshold comparator 310 asserts the activate signal when a condition in any row of the following table is true, where R is a current measurement of connections per second from the load detector; C is the maximum connections per second each server application can handle; M is the current number of server applications on-line; and r is the connections per second measurement from some time in the past (e.g., 10 minutes ago))).


It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teaching of Landherr with the teachings of Rao and Matthew to increase or decrease the processing capacity if the rejection rate exceeds or performs below predetermined thresholds respectively. The modification would have been obvious because one of ordinary skill in the art would have an autonomic scalable system to allow adjusting the number of server applications executing instructions and operate more efficiently [Abstract and Background].

Regarding claim 2, Rao teaches further comprising: 
responsive to space being available in the queue, placing the request in the queue (Fig. 2, item 127; Fig. 2, item 227; ¶ [0065] lines 1-4; adaptive access control (i.e., scheduler and load balancer) may also provide queuing of incoming requests).

Regarding claim 4, Matthews teaches further comprising: 
increasing a count of a number of requests received (Fig. 2, step 201”Increment host request counter”; ¶ [0036] lines 2-3; for each host request received (200), a host request counter is incremented); 
responsive to the queue being full, increasing a count of a number of rejection notifications sent to the load balancer (Fig. 2, step 202-2 "Increment QFULL event counter"; ¶ [0036] lines 3-5; if the host request elicits a QFULL event (202-1), a QFULL event counter is incremented); and 
determining the rejection rate by dividing the count of the number of rejection notifications sent to the load balancer and the count of the number of requests received 

Regarding claim 8, it is a system type claim having similar limitations as of claim 1 above. Therefore, it is rejected under the same rationale as of claim 1 above. The additional limitations of one or more processors configured to concurrently execute one or more processes, and a non-transitory computer readable storage medium storing instructions, the instructions, when executed by the one or more processors, cause the one or more processors to are taught by Rai in Claim 38 “A non-transitory computer-readable medium having computer-executable components stored thereon, wherein in response to execution, the components cause a computer to” and “logic operations that may be performed by conventional computer components. These computer components, which may be grouped in a single location or distributed over a wide area, generally include computer processors, memory storage devices, display devices, input devices, etc.”

Regarding claim 9, it is a system type claim having similar limitations as of claim 2 above. Therefore, it is rejected under the same rationale as of claim 2 above.

Regarding claim 11, it is a system type claim having similar limitations as of claim 4 above. Therefore, it is rejected under the same rationale as of claim 4 above
.
Regarding claim 15, it is a media/product type claim having similar limitations as of claim 1 above. 

Regarding claim 16, it is a system claim having similar limitations as of claim 2 above. Therefore, it is rejected under the same rationale as of claim 2 above.

Regarding claim 18, it is a media/product type claim having similar limitations as of claim 4 above. Therefore, it is rejected under the same rationale as of claim 4 above. 

Claims 3, 10, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rao, Matthews, and Landherr, as applied to claim 1, in further view of Rai et al (US Patent 8,159,961) (hereinafter Rai).

Rai was cited in IDS filed on 03/10/2020.

Regarding claim 3, Rao, Matthews, and Landherr do not specifically teach wherein the web server is configured to have queue capacity of one, wherein the queue capacity is a number of requests the queue can hold. 
	
However, Rai teaches wherein the web server is configured to have queue capacity of one, wherein the queue capacity is a number of requests the queue can hold (Abstract; multiple servers have different threshold queue sizes). 

	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teaching of Rai with the teachings of Rao, Matthews, and Landherr to have 

Regarding claim 10, it is a system type claim having similar limitations as of claim 3 above. Therefore, it is rejected under the same rationale as of claim 3 above. 

Regarding claim 17, it is a media/product type claim having similar limitations as of claim 3 above. Therefore, it is rejected under the same rationale as of claim 3 above. 

Claim 5, 6, 12, 13, 19, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rao, Matthews, and Landherr, as applied to claim 1, in further view of Greenlee et al (US Patent 7,139,939) (hereinafter Greenlee).

Greenlee was cited in IDS filed on 03/10/2020.

Regarding claim 5, Rao, Matthews, and Landherr do not specifically disclose further comprising: 
resetting the count of the number of requests received and the count of the number of rejection notifications sent to the load balancer every set amount of time. 

However, Greenlee teaches further comprising: 
resetting the count of the number or requests received and the count of the number of rejection notifications sent to the load balancer every set amount of time (Col. 5 lines 49-53; program 30 will reset the server “down” counter to zero (step 166)). 

	It would have been obvious to one of ordinary skill in the art to combine the teaching of Greenlee with the teaching of Rao, Matthews, and Landherr to reset the counters in the system after every set amount of time. The modification would have been obvious because it would allow a management system to monitor the amount of requests received and how each request was handled and the operational status over a period of time and by resetting the counters it would allow to restart monitoring to optimize request scheduling among the servers [Greenlee Abstract and Background].

Regarding claim 6, Rao teaches further comprising: 
placing the request in the queue (Fig. 2, item 127; Fig. 2, item 227; ¶ [0065] lines 1-4; adaptive access control (i.e., scheduler and load balancer) may also provide queuing of incoming requests). 

Rao, Matthews, and Landherr do not specifically disclose responsive to receiving a request at a secondary port of the web server from a client via the load balancer.

However, Greenlee teaches responsive to receiving a request at a secondary port of the web server from a client via the load balancer (Col. 3, lines 50-52; some types of requests will require the use of 16a, b…n network ports).

Regarding claim 12, it is a system type claim having similar limitations as of claim 5 above. Therefore, it is rejected under the same rationale as of claim 5 above.

Regarding claim 13, it is a system type claim having similar limitations as of claim 6 above. Therefore, it is rejected under the same rationale as of claim 6 above.

Regarding claim 19, it is a media/product type claim having similar limitations as of claim 5 above. Therefore, it is rejected under the same rationale as of claim 5 above.

Regarding claim 20, it is a media/product type claim having similar limitations as of claim 6 above. Therefore, it is rejected under the same rationale as of claim 6 above.

Claims 7, and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rao, Matthews, and Landherr as applied to claim 1, in further view of Lyon (US Patent No. US 7,797,426 B1).

Lyon was cited in IDS filed on 03/10/2020.

Regarding claim 7, Rao, Matthews, and Landherr do not specifically teaches wherein the request comprises a TCP request. 

wherein the request comprises a TCP request (Col. 3 lines 37-38; in some embodiments a request of 202 comprises a TCP anycast request).

	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teaching of Lyon with the teachings of Rao, Matthews, and Landherr to have TCP type requests. The modification would have been obvious because by having requests comprising a TCP protocol allows fragmenting of data into packets to avoid bandwidth congestion therefore improving overall system response.

Regarding claim 14, it is a system type claim having similar limitations as of claim 7 above. Therefore, it is rejected under the same rationale as of claim.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195